
	
		II
		110th CONGRESS
		1st Session
		S. 960
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mrs. Clinton (for
			 herself, Mr. Specter,
			 Ms. Mikulski, Mrs. Boxer, Mr.
			 Biden, Ms. Landrieu,
			 Mr. Kennedy, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the United States Public Service
		  Academy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Service Academy Act of 2007
			 .
		2.FindingsCongress makes the following
			 findings:
			(1)National
			 disasters such as September 11, 2001, and Hurricane Katrina, along with the
			 United States struggle against international terrorism, have highlighted the
			 importance of public service and the need for the United States to improve its
			 capacity to effectively handle future catastrophes, as well as the daily
			 challenges of life in a global society.
			(2)Young Americans,
			 particularly after the September 11, 2001 attacks, have a strong ethic of
			 public service. According to the Higher Education Research Institute, more than
			 2/3 of the 2005 freshman class at institutions of higher
			 education in the United States expressed a desire to serve others, the highest
			 rate in a generation. Applications to private programs such as Teach for
			 America and City Year, publicly funded public service programs within USA
			 Freedom Corps, and religious mission trips have increased dramatically since
			 2001. Yet with the increase in college tuition causing the average college
			 graduate to owe about $20,000, many students often can afford to pursue public
			 service only for short periods of time and avoid public service careers in
			 favor of more lucrative fields.
			(3)The aging of the
			 population of the United States and the subsequent retirement of the Baby
			 Boomer generation will create serious shortages in critically needed public
			 service positions at all levels of our society, as evidenced by the
			 following:
				(A)A recent study by
			 the Congressional Budget Office highlighted the graying of the Federal
			 work force, while the Partnership for Public Service warns of a
			 Federal brain drain as 44 percent of all Federal workers become
			 eligible to retire in the next 5 years.
				(B)The National
			 Center for Education Statistics estimates that more than 2,000,000 teachers
			 will be needed in the next 10 years due to teacher retirement and increased
			 student enrollment. The teacher shortages will particularly affect high-need
			 rural and inner-city local educational agencies.
				(C)More than 80
			 percent of the Nation’s 17,000 law enforcement agencies report that they cannot
			 fill needed positions due to a lack of qualified candidates.
				(D)In the aftermath
			 of Hurricane Katrina, personnel shortages were perhaps [the] most
			 difficult challenge for the Federal Emergency Management Agency,
			 according to a Congressional report on the Federal Government’s response to the
			 disaster.
				(E)The Border Patrol
			 has struggled to recruit and retain college-educated agents who can speak
			 Spanish and navigate the delicate cross-cultural interactions inherent in the
			 job.
				(4)There is a large
			 pool of untapped potential among young women who want to serve our country.
			 Although the military service academies are only 15 percent female, women
			 constitute a majority (57 percent) of college students nationwide. In service
			 organizations, women are an even larger majority: 58 percent of Peace Corps, 61
			 percent of City Year, and 71 percent of Teach for America participants are
			 women.
			(5)American college
			 students lack adequate preparation in fields crucial to public service,
			 including international education and civic education, as evidenced by the
			 following:
				(A)According to the
			 bipartisan Commission on the Abraham Lincoln Study Abroad Fellowship Program
			 established under section 104 of division H of the Consolidated Appropriations
			 Act, 2004 (Public Law 108–199; 118 Stat. 435), students of the United States
			 often graduate from college without knowing a foreign language or having any
			 experience abroad. In the past 3 decades, the percentage of undergraduate
			 students of the United States studying a foreign language has dropped from 16
			 percent to 8.7 percent, and approximately 1 percent of such students
			 participate in a study abroad program.
				(B)Young adults of
			 the United States scored next to last in a recent National Geographic/Roper
			 survey of geographic knowledge.
				(C)A University of
			 Connecticut survey of 14,000 undergraduate students found a widespread lack of
			 civic literacy, with seniors barely outscoring freshmen on a test of basic
			 multiple choice questions about the history, foreign policy, economics, and
			 government of the United States.
				(D)The most recent
			 National Assessment of Educational Progress assessment of civic knowledge in
			 grade 12 found that only 25 percent of high school seniors had an
			 adequate knowledge of civics and government and 35 percent of
			 high school seniors had little or no knowledge of civics and government at
			 all.
				(6)The United States
			 does not have a national undergraduate institution to promote public service
			 and develop well-trained, highly qualified civilian leaders.
			3.PurposeThe purpose of this Act is to establish a
			 United States Public Service Academy that will—
			(1)strengthen and
			 protect the United States by providing an annual influx of career-motivated
			 public servants and future leaders into the Nation's public
			 institutions;
			(2)be the first
			 national civilian institution of higher education in the United States;
			 and
			(3)provide
			 competitive, federally subsidized, public service-focused undergraduate
			 education to students from across the United States and the world.
			4.DefinitionsIn this Act:
			(1)Public
			 serviceThe term public service means employment
			 with, or work for, a public institution that is funded primarily by the Federal
			 Government or by a State or local government.
			(2)StateThe
			 term State means each of the several States of the United States
			 and the District of Columbia.
			5.Establishment
			(a)EstablishmentThere
			 is established, in the Department of Homeland Security, a United States Public
			 Service Academy (referred to in this Act as the Academy), at the
			 location to be determined by an Act of Congress, for the instruction in and
			 preparation for public service of selected individuals, who shall be called
			 Academy students.
			(b)OrganizationThe
			 Secretary of the Department of Homeland Security shall prescribe the
			 organization of the Academy, in accordance with the requirements of this
			 section.
			(c)Key
			 positionsThere shall be at the Academy the following:
				(1)A
			 Superintendent.
				(2)A Dean of the
			 Academic Board, who is a permanent professor.
				(3)A Director of
			 Admissions.
				(4)A Director of
			 Placement.
				(d)Superintendent
				(1)AppointmentThe
			 President shall, by and with the advice and consent of the Senate, appoint the
			 Superintendent of the Academy, who shall serve for a 6-year term.
				(2)DutiesThe
			 Superintendent shall be responsible for the day-to-day operation of the Academy
			 and the welfare of the students, and staff of the Academy.
				(e)Dean of the
			 Academic Board
				(1)AppointmentThe
			 Superintendent shall appoint the Dean of the Academic Board as an additional
			 permanent professor from the permanent professors who have served as heads of
			 departments of instruction at the Academy, except that for the first year of
			 the Academy the Superintendent shall appoint the Dean of the Academic Board
			 from qualified applicants.
				(2)DutiesThe
			 Dean of the Academic Board shall perform such duties as the Superintendent may
			 prescribe, with the approval of the Board of Visitors.
				6.Faculty and
			 departments
			(a)Number of
			 facultyThe Superintendent of the Academy may employ as many
			 professors, instructors, and lecturers at the Academy as the Superintendent
			 considers necessary to achieve academic excellence.
			(b)Faculty
			 compensationThe Superintendent may prescribe the compensation of
			 persons employed under this section. Compensation and benefits for faculty
			 members of the Academy shall be sufficiently competitive to achieve academic
			 excellence, as determined by the Superintendent.
			(c)Faculty
			 expectationsFaculty members shall—
				(1)possess academic
			 expertise and teaching prowess;
				(2)exemplify high
			 standards of conduct and performance;
				(3)be expected to
			 participate in the full spectrum of academy programs, including providing
			 leadership for the curricular and extracurricular activities of
			 students;
				(4)comply with the
			 standards of conduct and performance established by the Superintendent;
			 and
				(5)participate
			 actively in the development of the students through the enforcement of
			 standards of behavior and conduct, to be established in the Academy's rules and
			 regulations.
				(d)Department
			 titlesThe Superintendent may prescribe the titles of each of the
			 departments of instruction and the professors of the Academy.
			7.Student
			 qualifications and requirements for admission
			(a)Student
			 qualificationsA student wishing to be admitted to the Academy
			 shall—
				(1)be 17 years of
			 age or older;
				(2)be unmarried;
			 and
				(3)have no
			 dependents, as defined in section 152(a) of the Internal Revenue Code of
			 1986.
				(b)Admission
			 requirementsA student wishing to be admitted to the Academy
			 shall fulfill the following requirements:
				(1)Earn a secondary
			 school diploma.
				(2)Take the SAT or
			 ACT or an equivalent college-level aptitude test.
				(3)Sit for a
			 personal interview with a representative of the Academy.
				(4)Any further
			 admissions requirements, as determined by the Director of Admissions.
				(c)Honor
			 codeA student wishing to be admitted to the Academy shall sign
			 an Honor Code developed by the Superintendent of the Academy and approved by
			 the Board of Visitors. A violation of the honor code may constitute a basis for
			 dismissal from the Academy.
			8.Appointment of
			 students
			(a)Nomination
			 processProspective applicants to the Academy for seats described
			 in paragraphs (1) and (3) of subsection (b) shall follow a nomination process
			 established by the Director of Admissions of the Academy that is similar to the
			 process used for admission to the military academies of the United States Armed
			 Forces.
			(b)Appointments
				(1)Nominees for
			 Congressional seats
					(A)Number of
			 seatsFor each incoming
			 first-year class at the Academy, the Director of Admissions shall reserve a
			 number of congressional seats in such class that is twice the number of
			 electoral votes for all States, except that such number of seats may be reduced
			 if the Superintendent of the Academy determines that a smaller class size is
			 necessary in order to gradually build the Academy to its full capacity.
					(B)Nominees
			 required per each senator and representativeEach member of the
			 Senate or the House of Representatives shall nominate a minimum of 5 candidates
			 from the State that the member represents for each incoming first-year class of
			 the Academy.
					(C)CompetitionIn
			 selecting students for the congressional seats in a first-year incoming class,
			 the Director of Admissions shall—
						(i)proportionally
			 allocate the congressional seats reserved under subparagraph (A) among the
			 States based on the number of electoral votes of each State; and
						(ii)for each
			 congressional seat allocated to a State, select a candidate that has been
			 nominated by a member of Congress from the State under subparagraph (B).
						(2)International
			 students
					(A)SeatsThe
			 Director of Admissions shall reserve, from the total number of seats in each
			 incoming first-year class of the Academy, not less than 5 percent of such total
			 for international students.
					(B)Tuition;
			 agreementIn order for an international student to attend the
			 Academy, the student's home country shall—
						(i)be responsible
			 for subsidizing the student's tuition, fees, room and board, and other expenses
			 at the Academy; and
						(ii)enter into an
			 agreement described in section 10(b) with the student.
						(3)Executive
			 branch nominees
					(A)SeatsThe
			 Director of Admissions shall reserve in each incoming first-year class of the
			 Academy not more than 25 seats for executive branch nominees.
					(B)NomineesThe
			 President shall nominate a minimum of 75 candidates to compete for the
			 executive branch seats.
					(4)Other
			 nomineesThe Director of Admissions shall reserve in each
			 incoming first-year class of the Academy not more than 75 seats for at-large
			 selections from the remaining pool of congressional nominees described in
			 paragraph (1)(B).
				9.Academic focus
			 of the United States Public Service Academy
			(a)Curriculum;
			 leadership
				(1)CurriculumEach
			 Academy student shall follow a structured curriculum that is self-reinforcing
			 to emphasize leadership development (in accordance with paragraph (2)) and
			 public service.
				(2)LeadershipThe
			 purposes of the leadership development system are to motivate Academy students
			 to seek leadership responsibilities upon graduation and enable Academy students
			 to think clearly, decide wisely, and act decisively under pressure and in a
			 variety of leadership situations. Direct support to leadership development
			 shall be provided by concurrent and relevant coursework to create an interplay
			 between learning the science of leadership in the classroom, while learning the
			 art of leadership outside the classroom.
				(b)Degree
				(1)Degree
			 conferred upon graduationUnder such conditions as the Board of
			 Visitors may prescribe, the Superintendent of the Academy may confer a
			 baccalaureate of science or baccalaureate of arts degree upon a graduate of the
			 Academy.
				(2)MajorsEach
			 Academy student shall pursue a program of study for a baccalaureate of arts or
			 a baccalaureate of sciences degree in traditional liberal arts subjects.
				(c)Breadth of
			 required subject areas studiedEach Academy student shall take
			 courses in a broad array of subject areas as part of the student's program of
			 study.
			(d)Public service
			 concentrationNot later than the completion of the fourth
			 semester, each Academy student shall choose a public service concentration,
			 which shall be the field in which the student ultimately will serve upon
			 graduation.
			(e)Public service
			 requirements before graduation
				(1)Public service
			 programmingEach Academy student shall participate in regular
			 programming related to public service, as determined by the Dean of the
			 Academic Board.
				(2)Public service
			 projectEach Academy student shall plan and implement a 1-year
			 public service project during the student's final year at the Academy.
				(f)Study abroad
			 requirements
				(1)In
			 generalEach Academy student shall spend not less than 6 weeks
			 engaged in a study abroad program approved by the Dean of the Academic
			 Board.
				(2)Classes in
			 preparation for study abroadIn preparation for the study abroad
			 program, each Academy student shall take courses in foreign languages and
			 international relations.
				(g)Summer learning
			 program requirementsFor each year of attendance at the Academy,
			 each Academy student shall spend 8 weeks each summer participating in a
			 structured learning program established by the Superintendent of the Academy
			 and the Dean of the Academic Board.
			10.Public service
			 requirements following graduation
			(a)Public service
			 agreementEach Academy student from the United States shall sign
			 an agreement with respect to the student's length of public service to the
			 United States. The agreement shall provide that the student agrees to the
			 following:
				(1)The student will
			 complete the course of instruction at the Academy, culminating in graduation
			 from the Academy.
				(2)Unless the
			 student pursues graduate education under subsection (h), upon graduation from
			 the Academy, the student—
					(A)will accept a
			 public service assignment under subsection (g), if tendered, at the assigned
			 location; and
					(B)will serve in the
			 public service assignment for not less than the 5 years immediately following
			 the first day of the assignment.
					(b)International
			 student agreementEach international Academy student who was
			 selected for the Academy under section 8(b)(2) shall sign an agreement with the
			 student's home country regarding employment in the national or local government
			 of the country that meets the same conditions set forth in subsection
			 (a).
			(c)Failure To
			 graduate
				(1)In
			 generalAn Academy student who has completed a minimum of 4
			 semesters at the Academy but fails to fulfill the Academy's requirements for
			 graduation within 4 years shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to
			 repay the Academy for the cost of the delinquent student's education in the
			 amount described in paragraph (2).
					(2)Amount of
			 repaymentThe delinquent student shall be financially responsible
			 for the costs relating to each semester that the student was officially
			 enrolled in the Academy.
				(d)Failure To
			 accept or complete assigned public service
				(1)In
			 generalA delinquent graduate shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to
			 repay the Academy for the cost of the delinquent graduate's education in the
			 amount described in paragraph (2).
					(2)Amount of
			 repaymentIn the case of a delinquent graduate who fails to
			 complete all years of public service required under subsection (a)(2)
			 (including any additional years required for graduate education under
			 subsection (h)), the delinquent graduate shall be financially responsible for
			 the cost of the delinquent graduate's education (including the costs of any
			 graduate education), except that the amount of financial responsibility under
			 this paragraph shall be reduced by 10 percent for each year of public service
			 under subsection (a)(2) that the delinquent graduate did complete.
				(3)Definition of
			 delinquent graduateIn this subsection, the term delinquent
			 graduate means a graduate of the Academy who violates the agreement
			 entered into under subsection (a) by—
					(A)not accepting the
			 graduate's public service assignment upon graduation from the Academy;
			 or
					(B)not completing
			 the required years of public service in the assignment due to—
						(i)voluntarily
			 quitting the assignment; or
						(ii)being fired from
			 the assignment.
						(e)ExceptionsThe
			 Superintendent may provide for the partial or total waiver or suspension of any
			 public service or payment obligation by an individual under this section
			 whenever compliance by the individual with the obligation is impossible or
			 deemed to involve extreme hardship to the individual, or if enforcement of such
			 obligation with respect to the individual would be unconscionable.
			(f)Student
			 salaries and benefitsThe
			 Academy shall not be responsible for the salaries and benefits of graduates of
			 the Academy while the graduates are fulfilling the public service assignment
			 under this section. All salaries and benefits shall be paid by the employer
			 with whom the Academy graduate is placed.
			(g)Determining
			 student public service assignments
				(1)In
			 generalThe Superintendent, acting through the Academy Placement
			 Office, shall place each graduating student in a public service assignment,
			 which shall consist of—
					(A)civil service
			 employment at the Federal, State, or local level; or
					(B)civilian service
			 in the United States Armed Forces.
					(2)FactorsIn
			 making an assignment under paragraph (1), the Academy Placement Office shall
			 assess the following factors:
					(A)National security
			 needs.
					(B)State and local
			 community needs.
					(C)The student's
			 experience.
					(D)The student's
			 academic performance.
					(3)Review and
			 approval of student assignmentsThe Superintendent of the Academy
			 shall review and approve each Academy graduating student's public service
			 assignment.
				(h)Graduate
			 educationAn Academy student and the Superintendent may modify
			 the agreement under subsection (a) to provide that—
				(1)the Academy
			 shall—
					(A)subsidize an
			 Academy student's graduate education at a public institution; and
					(B)postpone the
			 public service assignment required under subsection (a)(2); and
					(2)the student
			 shall—
					(A)accept a public
			 service assignment under subsection (g) upon the student's completion of the
			 graduate program; and
					(B)add 2 additional
			 years to the student's public service commitment required under the agreement
			 described in subsection (a) for every year of subsidized graduate
			 education.
					11.Review and
			 oversight
			(a)Board of
			 visitors
				(1)EstablishmentThere
			 shall be established a Board of Visitors for the Academy (referred to in this
			 Act as the Board of Visitors) to oversee the Academy and to
			 inquire into the efficiency and effectiveness of the operations of the
			 Academy.
				(2)MembershipThe
			 Board of Visitors shall consist of not more than 15 members, including the
			 Secretary of the Department of Homeland Security. The remaining members of the
			 Board of Visitors shall be appointed by the President, by and with the advice
			 and consent of the Senate.
				(3)Visits;
			 reports
					(A)Annual
			 visitsIn order to ensure the efficiency and effectiveness of the
			 Academy, the Board of Visitors shall annually visit the Academy.
					(B)Additional
			 visitsThe Board, or a member of the Board, may visit the Academy
			 in addition to the annual visit described in subparagraph (A) with the approval
			 of the Superintendent of the Academy.
					(C)Annual
			 reportsNot later than 60 days after an annual visit described in
			 subparagraph (A), the Board of Visitors shall prepare and submit an annual
			 report regarding the operations of the Academy to the President and
			 Congress.
					(b)SuperintendentNot
			 later than November 30 of each year, using data as of September 30 of such
			 year, the Superintendent shall provide to the President and Congress a report
			 assessing the progress of, and changes at, the Academy in the following
			 areas:
				(1)Recruitment and
			 admissions.
				(2)Faculty
			 compensation.
				(3)Curriculum.
				(4)Resources and
			 facilities.
				(5)Attrition and
			 graduation.
				(6)Public service
			 placement.
				12.Funding the
			 United States Public Service Academy
			(a)Fully-subsidized
			 educationEach Academy student's tuition at the Academy shall be
			 fully subsidized.
			(b)Public-private
			 partnershipThe Academy will be a public-private partnership
			 funded by the following:
				(1)Public
			 fundsCongress shall fund 80 percent of the Academy’s annual
			 budget.
				(2)Private
			 fundsThe Academy officials shall raise 20 percent of the
			 Academy's annual budget in private funds.
				(c)Initial
			 appropriationsFor each of the first 2 fiscal years for which
			 funds are appropriated under section 14, the Superintendent shall use such
			 funds, and any matching private funds, to acquire land, construct facilities,
			 recruit faculty and students, hire employees, and develop curricula in
			 preparation for the opening of the Academy.
			(d)Subsequent
			 appropriationsFor each of the 4 subsequent fiscal years
			 following the second fiscal year described in subsection (c) and for which
			 funds are appropriated under section 14, the Superintendent shall use such
			 funds, and any matching private funds, to fund the Academy as it grows 1 class
			 at a time into a 4-year institution.
			13.Use of certain
			 gifts to the Academy
			(a)Gifts not
			 exceeding $20,000Under regulations prescribed by the Secretary
			 of the Department of Homeland Security, the Superintendent of the Academy may
			 accept, hold, administer, invest, and spend any gift, devise, or bequest of
			 personal property of a value of $20,000 or less made to the United States on
			 the condition that such gift, devise, or bequest be used for the benefit of the
			 Academy or any entity thereof. The Superintendent may pay or authorize the
			 payment of all reasonable and necessary expenses in connection with the
			 conveyance or transfer of a gift, devise, or bequest under this section.
			(b)Gifts exceeding
			 $20,000The Board of Visitors may accept, hold, administer,
			 invest, and spend any gift, devise, or bequest of personal property of a value
			 of more than $20,000 made to the United States on the condition that such gift,
			 devise, or bequest be used for the benefit of the Academy or any entity
			 thereof. The Board of Visitors may pay or authorize the payment of all
			 reasonable and necessary expenses in connection with the conveyance or transfer
			 of a gift, devise, or bequest under this section.
			14.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this Act $164,000,000 for fiscal
			 year 2008 and each of the 5 succeeding fiscal years.
		
